Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered. Claims 1-13 and 15-20 are currently pending, all of which are currently amended. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,900,393. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims have a substantially similar approach to dynamically manage capabilities on network monitoring devices. These substantial similarities are illustrated below by comparing an independent claim from the application against the patent. 

Present Application
Claim 1
Patent 9,900,393
Claims 1 and 11
;
(Claim 1)  A computer implemented method comprising: providing, by a computer system, a client application interface configured for a user to manage a plurality of network capabilities on a network monitoring device, wherein each network capability of the plurality of network capabilities is associated with a particular transmission protocol; receiving, by the computer system, a first indication of the user renting a first network capability of the plurality of network capabilities, the first network capability associated with a first transmission protocol;
establishing, by the computing system, a connection to a network monitoring device to enable the first network monitoring capability on the network monitoring device;
(Claim 11) …establishing communication with the network monitoring device to enable the first network capability on the network monitoring device.
and enabling, by the computing system, through the connection, the first network monitoring capability on the network monitoring device, wherein the network monitoring device can monitor transmission lines that utilize the first transmission protocol based on the enabling.
(Claim 1) in response to the first indication, enabling, by the computer system, the first network capability on the network monitoring device, wherein the enabling the first network capability on the network monitoring device allows the user to use the network monitoring device to monitor transmission lines that utilize the first transmission protocol;


While both sets of claims are not identical, the patented claims are actually significantly more detailed. The present application’s independent claims attempt to emphasize and differentiate that the based on the enabling. However if monitoring is occurring, it is inherent that the monitoring is enabled. There are no details provided as to any specific type of enabling. As such, it would have been obvious to one skilled in the art, during the time of filing, to have based the monitoring of transmission lines that utilize the first transmission protocol, the enabling.
Claims 2-13 and 15-20 are similarly rejected as being substantially similar to patented claims 2-16 of patent 9,900,393.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al (US PGPub No: 2013/0265886) in view of Aziz et al (US Patent No: 8,171,553) and in further view of Curley et al (US PGPub No: 2002/0120727), hereafter referred to as Leong, Aziz, and Curley, respectively.

With regards to claim 1, Leong teaches through Aziz and Curley, a computer implemented method comprising: 

receiving, by a computing system, a first indication of a user renting a first network capability of a plurality of network monitoring capabilities (Leong teaches a webpage user interface; see paragraph 87, Leong.  The network monitoring can occur on a subscription basis (i.e. based on first indication of a user renting); see paragraph 132, Leong.), 

the first network monitoring capability associated with a first transmission protocol (see Aziz below);

establishing, by the computing system, a connection to a network monitoring device to enable the first network monitoring capability on the network monitoring device (see Curley below);

and enabling, by the computing system, through the connection, the first network monitoring capability on the network monitoring device, wherein the network monitoring device can monitor transmission lines that utilize the first transmission protocol based on the enabling (Leong teaches one or more network visibility devices that monitor network devices to create a visibility fabric; see paragraphs 75-76, Leong. The visibility devices contain tools to manage monitoring requests; see paragraph 79 and 81-82, Leong. The visibility device(s) can have access to different types of networks such as SAN, FCoE, iSCSI and more (i.e. monitoring capability associated with transmission protocol); see at least paragraph 88, Leong. Leong teaches providing the network monitoring on a subscription basis; see paragraph 132, Leong. When monitoring is occurring, it is inherent that it is enabled).

While Leong explains how a user can subscribe to network monitoring, Leong does not explicitly cite the monitoring capability being associated with the first transmission protocol, nor does Leong explicitly cite establishing a connection to a network monitoring device to enable monitoring, after renting the capability. 
In the same field of endeavor, Aziz also teaches a network monitoring system that analyzes traffic for subscription fee payers; see column 3, lines 39-62 and column 26, lines 4-20, Aziz. In particular, Aziz details how the system can detect a user’s browser request and analyze the traffic based on a select link or policy; see column 21, line 62 – column 22, line 17, Aziz. A protocol sequence replayer then replicates the selected link’s traffic based on the protocol and the system uses it to monitor traffic for anomalies (i.e. monitoring capability associate with the first transmission protocol); see column 21, line 62 – column 22, line 17, Aziz. This service activation is tied to a subscriber and their account, the level of analysis is based on the subscription level; see column 25, lines 26-53, Aziz. However neither Aziz nor Leong explicitly cite establishing a connection to a network monitoring device to enable monitoring, after renting the capability.
Also in the same field of endeavor, Curley also teaches a network monitoring system; see paragraph 1, Curley. Curley’s network monitoring also supports a subscription model where users can pay for monitoring services; see paragraphs 44 and 63, Curley. More specifically, Curley explains how the subscription can be started by providing a payment via a web interface and then the system begins monitoring the network (i.e. enable monitoring after renting the capability); see paragraph 143 and claim 15, Curley. The network monitoring involves initiating connections (i.e. establish connection to a network monitoring device…after renting the capability), sending data such as requests, and measuring response times; see paragraphs 147 and 164-165, Curley. 
By allowing users to subscribe/pay for traffic monitoring, malicious activity can be detected and avoided; see column 25, lines 26-33, Aziz. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Aziz with those of Curley and Leong to monitor traffic for malicious activity.

With regards to claim 2, Leong teaches through Aziz and Curley, the computer-implemented method further comprising: receiving, by the computing system, a second indication of the user renting a second network monitoring capability of the plurality of network monitoring capabilities, the second network monitoring capability associated with a second transmission protocol; and in response to receiving the second indication, enabling, by the computing system, the second network monitoring capability on the network monitoring device, wherein the network monitoring device can monitor transmission lines that utilize the second transmission protocol based on the enabling (Multiple users/subscribers are supported and users are supplied web interfaces; see paragraph 87, Leong. When monitoring is occurring, it is inherent that it is enabled).  

With regards to claim 3, Leong teaches through Aziz and Curley, the computer implemented method wherein the first transmission protocol and the second transmission protocol are different protocols (Aziz supports handling multiple gateways and networks; see column 6, lines 14-23, and column 21, line 62 – column 22, line 17, Aziz).  

With regards to claim 4, Leong teaches through Aziz and Curley, the computer-implemented method further comprising: receiving, by the computing system, a third indication that the user is no longer renting the second network monitoring capability; in response to the third indication, disabling, by the computing system, the second network monitoring capability on the network monitoring device, wherein the network monitoring device can no longer monitor transmission lines that utilize the second transmission protocol based on the disabling (Lack of payment deactivates monitoring service; see column 25, lines 36-39, Aziz).  

With regards to claim 5, Leong teaches through Aziz and Curley, the computer-implemented method wherein the second network monitoring capability is disabled on the network monitoring device without disabling the first network monitoring capability (see column 25, lines 34-53, Aziz).  

With regards to claim 6, Leong teaches through Aziz and Curley, the computer-implemented method  wherein the third indication is received in response to a lapse of a rental period for the second network monitoring capability (see column 25, lines 54-65, Aziz).  

With regards to claim 7, Leong teaches through Aziz and Curley, the computer-implemented method further comprising: receiving, by the computing system, a second indication that the user is no longer renting the first network monitoring capability; and in response to the second indication, disabling, by the computing system, the first network monitoring capability on the network monitoring device, wherein the network monitoring device can no longer monitor transmission lines that utilize the first transmission protocol based on the disabling (see activation and deactivation; see column 25, lines 34-53, Aziz).  

With regards to claim 8, Leong teaches through Aziz and Curley, the computer-implemented method wherein the receiving the first indication of the user renting the first network monitoring capability comprises: receiving an indication of a selection of the first network monitoring capability by the user via a client application interface configured for the user to manage the plurality of network monitoring capabilities on the network monitoring device (see paragraph 87, Leong).  

With regards to claim 9, Leong teaches through Aziz and Curley, the computer-implemented method wherein the receiving the first indication of the user renting the first network monitoring capability comprises: receiving an indication of a selection of a rental period by the user via a client application interface configured for the user to manage the plurality of network monitoring capabilities on the network monitoring device (see column 25, lines 54-65 and column 26, lines 4-20, Aziz).  

With regards to claim 10, Leong teaches through Aziz and Curley, the computer-implemented method wherein the receiving the first indication of the user renting the first network monitoring capability comprises: receiving an indication of a rental payment by the user via a client application interface configured for the user to manage the plurality of network monitoring capabilities on the network monitoring device (see column 25, lines 34-53, Aziz).  

With regards to claim 11, Leong teaches through Aziz and Curley, the computer-implemented method wherein the receiving the first indication of the user renting the first network monitoring capability comprises: receiving an indication of an assignment of the first network monitoring capability to the network monitoring device by the user via a client application interface configured for the user to manage the plurality of network monitoring capabilities on the network monitoring device (see paragraph 87, Leong).  

With regards to claim 12, Leong teaches through Aziz and Curley, the computer-implemented method further comprising: receiving, by the computing system, before the lapse of a rental period for the first network monitoring capability, an indication of an assignment of the first network monitoring capability to a second network monitoring device; and enabling, by the computing system, the first network monitoring capability on the second network monitoring device, wherein the second network monitoring device can monitor transmission lines that utilize the first transmission protocol based on the enabling (Multiple users/subscribers are supported and users are supplied web interfaces; see paragraphs 82-83, and 87, Leong. When monitoring is occurring, it is inherent that it is enabled).  

With regards to claim 13, Leong teaches through Aziz and Curley, the computer-implemented method further comprising: disabling, by the computing system, the first network monitoring capability on the second network monitoring device responsive to a disabling event, wherein the (see deactivation; see column 25, lines 34-53, Aziz).  

With regards to claim 15, Leong teaches through Aziz and Curley, the computer-implemented method wherein the enabling, through the connection, the first network monitoring capability on the network monitoring device comprises: transmitting, through the connection, an enabling command to the network monitoring device to enable the first network monitoring capability on the network monitoring device (see paragraph 87, Leong).  

With regards to claim 16, Leong teaches through Aziz and Curley, the computer-implemented method further comprising: transmitting, by the computing system, a disable timing command to the network monitoring device, the disable timing command indicating a time for the network monitoring device to automatically disable the first network monitoring capability on the network monitoring device (see column 8, lines 44-52, Aziz).  

With regards to claim 17, Leong teaches through Aziz and Curley, the computer-implemented method further comprising: receiving, by the computing system, a second indication of a selection of a second network monitoring capability by the user, the second network monitoring capability associated with a second transmission protocol; receiving, by the computing system, an indication of a purchase payment for the second network monitoring capability by the user; receiving, by the computing system, an indication of an assignment of the second network monitoring capability to the network monitoring device by the user; and enabling, by the computing system, the second network monitoring capability on the network monitoring device, wherein the network monitoring device can monitor transmission lines that utilize the second transmission protocol based on the enabling (Multiple users/subscribers are supported and users are supplied web interfaces; see paragraph 87, Leong. When monitoring is occurring, it is inherent that it is enabled).  

With regard to claim 18, Leong teaches through Aziz and Curley, the computer-implemented method wherein the network monitoring device can monitor, transmission lines that utilize the first transmission protocol for a pre-determined period of time based on rental of the first network monitoring capability and monitor transmission lines that utilize the second transmission protocol (see column 25, lines 54-65 and column 26, lines 4-20, Aziz).  

With regards to claims 19 and 20, Leong teaches through Aziz and Curley, a system comprising: at least one processor; and a memory storing instructions configured to instruct the at least one processor to perform a method comprising: 

receiving, a first indication of a user renting a first network monitoring capability of a plurality of network monitoring capabilities (Leong teaches a webpage user interface; see paragraph 87, Leong.  The network monitoring can occur on a subscription basis (i.e. based on first indication of a user renting); see paragraph 132, Leong), 

the first network monitoring capability associated with a first transmission protocol (see Aziz below);

establishing a connection to a network monitoring device to enable the first network monitoring capability on the network monitoring device (see Curley below);

and enabling, through the connection, the first network monitoring capability on the network monitoring device, wherein the network monitoring device can monitor transmission lines that utilize the first transmission protocol based on the enabling (Leong teaches one or more network visibility devices that monitor network devices to create a visibility fabric; see paragraphs 75-76, Leong. The visibility devices contain tools to manage monitoring requests; see paragraph 79 and 81-82, Leong. The visibility device(s) can have access to different types of networks such as SAN, FCoE, iSCSI and more (i.e. monitoring capability associated with transmission protocol); see at least paragraph 88, Leong. Leong teaches providing the network monitoring on a subscription basis; see paragraph 132, Leong. When monitoring is occurring, it is inherent that it is enabled).

While Leong explains how a user can subscribe to network monitoring, Leong does not explicitly cite the monitoring capability being associated with the first transmission protocol, nor does Leong explicitly cite establishing a connection to a network monitoring device to enable monitoring, after renting the capability. 
In the same field of endeavor, Aziz also teaches a network monitoring system that analyzes traffic for subscription fee payers; see column 3, lines 39-62 and column 26, lines 4-20, Aziz. In particular, Aziz details how the system can detect a user’s browser request and analyze the traffic based on a select link or policy; see column 21, line 62 – column 22, line 17, Aziz. A protocol sequence replayer then replicates the selected link’s traffic based on the protocol and the system uses it to monitor traffic for anomalies (i.e. monitoring capability associate with the first transmission protocol); see column 21, line 62 – column 22, line 17, Aziz. This service activation is tied to a subscriber and their account, the level of analysis is based on the subscription level; see column 25, lines 26-53, Aziz. However neither Aziz nor Leong explicitly cite establishing a connection to a network monitoring device to enable monitoring, after renting the capability.
Also in the same field of endeavor, Curley also teaches a network monitoring system; see paragraph 1, Curley. Curley’s network monitoring also supports a subscription model where users can pay for monitoring services; see paragraphs 44 and 63, Curley. More specifically, Curley explains how the subscription can be started by providing a payment via a web interface and then the system begins monitoring the network (i.e. enable monitoring after renting the capability); see paragraph 143 and claim 15, Curley. The network monitoring involves initiating connections (i.e. establish connection to a network monitoring device…after renting the capability), sending data such as requests, and measuring response times; see paragraphs 147 and 164-165, Curley. 
By allowing users to subscribe/pay for traffic monitoring, malicious activity can be detected and avoided; see column 25, lines 26-33, Aziz. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Aziz with those of Curley and Leong to monitor traffic for malicious activity.

The obviousness motivation applied to independent claims 1, 19, and 20 are applicable to their respective (if any) dependent claims.



Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection. In particular, applicant argues that neither Leong nor 
The amended claims also continue to remain rejected under double patenting.
As a result the amended claims continue to remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456